Order entered December 2, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00158-CV

         KELLY M. LIEBBE AND JONATHAN RUTE, Appellants

                                     V.

 STEPHEN COURTNEY, M.D. AND STEPHEN COURTNEY, M.D., P.A.,
                        Appellees

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-03470-2016

                                  ORDER

     Before the Court is appellant Kelly M. Liebbe’s November 30, 2022

unopposed motion requesting a sixty-day extension of time to file her opening

brief. We GRANT the motion only to the extent that we extend the time to

January 23, 2023.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE